DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 40 recites “incoming signal transmitted by a transmitter” and “incoming signal to be transmitted by the transmitter”; however, the specification and the drawings show that a client device/receiver is transmitting the “incoming signal”.
Allowable Subject Matter
Claims 21-39 are allowed.
	Claim 21 is allowable over the prior art of record, because the prior art of record does not disclose a controller configured to receive a plurality of consecutive incoming signals transmitted by a client device, the controller comprising:

and received from, the client device based on the measured phases
of at least one of the first, and the at least a second, incoming signals;
and a signal converter coupled to the phase predictor and configured to form, based on
the predicted phase, an outgoing signal to be transmitted to the client device.
	Claim 32 is allowable over the prior art of record, because the prior art of record does not disclose at least one antenna; and a controller coupled to the at least one antenna and configured to receive, via the at least one antenna, a plurality of consecutive incoming signals transmitted by a client device, the controller comprising: a phase predictor configured to: receive measured phases of a first, and at least a second, incoming signal of the plurality of consecutive incoming signals; and compute a predictive phase of a next incoming signal to be transmitted by, and received from, the client device based on the measured phases of at least one of the first, and the at least a second, incoming signals; and a signal converter coupled to the phase predictor and configured to form, based on the predicted phase, an outgoing signal to be transmitted to the client device via the at least one antenna.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836